Citation Nr: 0913088	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a neck disability, 
to include arthritis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to October 
1978.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

The August 2007 rating decision denied service connection for 
arthritis, and also denied a claim to reopen a claim for 
service connection for migratory arthralgia, as possibly 
related to a history of rheumatic fever, on the basis that 
new and material evidence had not been received.  In an 
October 2007 statement, the Veteran clarified that he was 
seeking service connection for arthritis of the neck and low 
back.  A rating decision in May 2008 granted service 
connection for low back disability.  The May 2008 statement 
of the case noted that the Veteran had previously been 
granted service connection for a back disability, but denied 
service connection for arthritis, to include of the neck.  
Thereafter, the Veteran submitted a May 2008 substantive 
appeal regarding the issue of entitlement to service 
connection for a neck disability.  The Board notes that there 
is no indication that the Veteran's previous claim for 
service connection for migratory arthralgia involved 
arthritis which had developed in the Veteran's neck.  
Therefore, the Board finds that the issue currently on appeal 
is distinct, such that no analysis of whether new and 
material evidence has been received is required.  Hence, the 
issue has been phrased accordingly.


FINDING OF FACT

On March 30, 2009 the Board received notification, in the 
form of a death certificate, that the appellant had been 
found dead on February [redacted], 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ..."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).



ORDER

The appeal is dismissed.





	______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


